Citation Nr: 1317132	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  12-33 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the appellant can be recognized as the Veteran's surviving spouse for the purposes of entitlement to Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P. V.



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

Service records in the claims file show that the Veteran had active duty service in the Navy from September 1943 to July 1944.  He died in March 2011.  The appellant is claiming nonservice-connected pension benefits as the widow of the Veteran.

This matter came to the Board of Veterans' Appeals (Board) from a December 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in February 2012, a statement of the case was issued in September 2012, and a substantive appeal was received in October 2012.

The appellant (and her daughter) testified before a Board hearing in March 2013.  A transcript of this hearing is of record.

The appellant has recently submitted additional evidence to the Board to be considered in his claim.  In her March 2013 hearing transcript, the appellant waived preliminary RO review of the new evidence in accordance with 38 C.F.R. § 20.1304 (2012).  In any event, in light of the fully favorable determination to the appellant in this decision, there is no prejudice to the appellant in the Board proceeding with a final decision at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran were married to each other in 1984 and the appellant was the Veteran's lawful spouse at the time of his death in March 2011.

2.  The Veteran and the appellant were living apart at the time of the Veteran's death.

3.  The separation is not shown to have been without the mutual consent of the appellant and the Veteran, and it did not result from misconduct or communication of a definite intent to end the marriage by the surviving spouse.


CONCLUSION OF LAW

The appellant is entitled to recognition as the Veteran's surviving spouse for VA purposes.  38 U.S.C.A. § 101(3), (31) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52; 3.53 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the Veterans Claims Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.  Under the VCAA, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the fully favorable decision granting recognition of the appellant as the Veteran's surviving spouse, the Board finds there is no prejudice to the appellant from any perceived defect in VCAA compliance.  Thus, no further discussion of VCAA is necessary at this point.

Analysis

The appellant seeks recognition as the surviving spouse of the deceased Veteran for VA benefit purposes.  The Board notes that the term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse or in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.53.

Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).

Furthermore, a surviving spouse means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b).  For VA benefit purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The evidence establishes that the appellant and the Veteran were legally married; this is shown by a marriage certificate showing they were married in February 1984.  The Board also finds that the evidence shows that such marriage was never ultimately terminated by divorce decree.  The evidence shows, and the appellant acknowledges, that the Veteran filed for divorce prior to his death.  The testimony and documentary evidence show, in the Board's view, that proceedings had not resulted in legal termination of the marriage by the time of the Veteran's death in March 2011.  The Board notes that an attorney representing the appellant in the divorce proceedings submitted an April 2011 statement explaining that no divorce decree had been issued in the litigation prior to the Veteran's death, and that the appellant and the Veteran were still legally married at the time of the Veteran's death; the attorney's statement is accompanied by court documentation from March 2011 consistent with the assertions.

The Board acknowledges that the Veteran's death certificate indicates that the Veteran was divorced at the time of his death, but this appears to be incorrect information provided by the Veteran's daughter from a prior marriage; the Board finds that the documentation of the divorce proceedings are more probative on the status of the marriage/divorce.  The Board also acknowledges that an April 2008 police complaint document indicates that the appellant's daughter described that the appellant "had been divorced from the [Veteran] for some time now," but this also appears to be incorrect as it is simply inconsistent with the documentation of the divorce proceedings.  Despite divorce proceedings being in progress, it appears that no divorce decree was ever issued.  An obituary identifies a woman other than the appellant as the Veteran's wife (pre-deceasing him); the appellant and her daughter have explained that the obituary was prepared by the Veteran's daughter from a prior marriage (who only acknowledged her own mother in the Veteran's marital history), and this explanation appears consistent with the evidence.  The Board finds that the Veteran and the appellant were legally married from February 1984 until the time of his death in March 2011.

The appellant does not allege that she and the Veteran continuously cohabited in the same home from the date of their marriage to the date of his death.  She contends that she cohabited with the Veteran until February 2008; at that time she suffered from medical problems requiring extensive periods of hospitalizations, inpatient rehabilitation, surgery, and required assisted living for most of the time prior to the Veteran's death in March 2011.  This account is corroborated by witness statements.

The appellant's and her daughter's Board hearing testimony together with a November 2011 written statement describe that the appellant left the marital house when she was hospitalized for a respiratory emergency in February 2008, was hospitalized again for problems associated with falling that same month, transferred to an inpatient rehabilitation center (during which time the Veteran initiated divorce proceedings), and then returned to the home for a period from April 2008 to December 2009 (with medical assistance and several admissions for additional medical treatments).  During this time, according to uncontradicted testimony, the Veteran lived in a mobile home owned by the couple where he had a long history of spending significant time even predating February 2008; the Veteran was also reportedly hospitalized for portions of this time.  In December 2009, the appellant reportedly required hip surgery, underwent another period of inpatient rehab, suffered a broken left femur during rehabilitation, was hospitalized again, moved to another rehabilitation facility, went to an assisted living facility due to her inability to care for herself, required another hip surgery and hospitalization followed by another period in a rehabilitation center.  During this time, according to uncontradicted testimony, the Veteran lived in the mobile home (with additional periods of hospitalization) and eventually moved in with a daughter from a prior marriage when his physical health prevented further independent living.

The testimony and the evidence in this case indicates that the appellant left the marital home due to a need for serious medical treatment, and there is no clear evidence indicating that this separation involved intent to desert the marital home or the Veteran.  The Veteran left the home and filed for divorce from the appellant while she was hospitalized; the shown facts do not clearly indicate that the appellant intended to desert the Veteran or the marital home.  The appellant's departure from the marital home and separation from the Veteran appears to have been for the purposes of obtaining critical health care.  Before the appellant was medically able to return to her home, the Veteran filed for divorce.

To the extent that the testimony in this case may suggest that the appellant came to decide that she no longer intended to return to cohabitation with the Veteran during the course of the separation, the Board notes that testimony in this case suggests that the Veteran may have behaved abusively towards the appellant and may have engaged in fraud to dispose of the appellant's assets and financial resources.  The evidence clearly shows that the Veteran disposed of the appellant's assets and financial resources in an inappropriate manner (violating a court order) and resulting in the Veteran being held in contempt of court in May 2010.  The Board has considered this information concerning the Veteran's possible hostile actions against the appellant.  This evidence may provide a basis for the Board to find that continued separation was the result of the Veteran's misconduct.  The evidence, along with the fact that the Veteran filed for divorce, may also provide a basis for the Board to find that the separation to this extent was procured by the Veteran and was without any indication of fault on the part of the appellant.

Importantly, in any event, the Board notes that none of the evidence in this case clearly contradicts the testimony that the appellant only left the marital home (beginning the separation) due to requiring extensive medical care.  The Board must accept this testimony in the absence of contradictory information.  The appellant credibly maintains that she intended to return home following medical treatment, and the fact of the Veteran filing for divorce while the appellant was in rehabilitation does not tend to establish that the appellant intended the desert the marriage.  There is no suggestion whatsoever that the appellant held herself out as the spouse of another person at any time pertinent to this appeal.  If the evidence establishes that a separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b).  The Board finds no sufficiently clear evidence contradicting the appellant's testimony and witness testimony concerning the health reasons for her separation from the Veteran and that the separation was not for reasons of any intent of the appellant to desert the marriage.

In Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007), the Federal Circuit Court held that the definition of "desert" in 38 C.F.R. § 3.53 intended to invoke the well-established meaning of "desert" in common law family law.  According to Alpough, the generally recognized common law definition of "desert" means that a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct, or communication of a definite intent to end the marriage, by the surviving spouse.  Notably, however, the Federal Circuit Court observed that 38 C.F.R. § 3.53(b) determined that state laws did not control in determining questions of desertion, although issues such as the validity of marriage were determined by state law.

In Alpough, Federal Circuit examined 38 U.S.C.A. § 101(3) with specific attention paid to the exception to the continuous cohabitation requirement.  The Federal Circuit's decision examined the exception language: "except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse."  In resolving the question of how to interpret the exception clause, the Federal Circuit held that the verb "procured" referred to "separation," not "misconduct," 490 F.3d at 1356, and that the phrase "procured by" was ambiguous as used in the statute.  Id.  In according deference to 38 C.F.R. § 3.53(b), the Federal Circuit concluded that the separation only negated surviving spouse status if the spouse intended to "desert" the veteran at the time of the separation.  490 F.3d at 1357.

The Federal Circuit's decision presented analysis of 38 C.F.R. § 3.53(b) concerning the cohabitation requirement, featuring the observation that:

The express terms of the regulation provide that the continuity of cohabitation will not be considered broken if "the separation was by mutual consent and ... the parties lived apart" for purposes of convenience or for certain other specified reasons or for "any other reason which did not show an intent on the part of the surviving spouse to desert the veteran."  38 C.F.R. § 3.53(b).

The Federal Circuit explained that "the key is whether the reason for the separation 'did not show an intent on the part of the surviving spouse to desert the veteran.'  Id. (emphasis added)."  The Federal Circuit then went on to discuss the definition of desertion in family law, concluding that "the well-established meaning of 'desert' in family law" is one in which "A separation by mutual consent does not constitute desertion."  The Federal Circuit decision clarified, however, that it is possible for a separation by mutual consent to coincide with desertion in a manner which would be considered an end to cohabitation for the purposes of this analysis.  In this regard, though, the Federal Circuit decision summarized that "a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse."

The Board observes that there is no substantial suggestion in this case that any separation was related to any misconduct on the part of the appellant; this case thus features a question of whether there was a communication of a definite intent to end the marriage by the appellant.  Thus, the determinative question in this case, as shaped by the Federal Circuit's holding in Alpough, is whether the evidence shows a communication of a definite intent to end the marriage by the surviving spouse.  The Board finds that there is no probative credible evidence showing a communication of a definite intent to end the marriage by the appellant.  The essential question in this case is whether the appellant and the Veteran broke the continuity of cohabitation, as defined in 38 C.F.R. § 3.53, by way of their separate living arrangements and locations prior to his death.  The Federal Circuit interprets the provisions of 38 C.F.R. § 3.53 as dictating that a separation by mutual consent does not break the continuity of cohabitation unless there is misconduct or a communication of a definite intent to end the marriage by the surviving spouse.  The Board must apply this standard in its own evaluation of the cohabitation question in this case.

Although the evidence is not entirely clear on several points of interest in this case, the Board finds no evidence demonstrating that the appellant's locations away from the marital home and away from the Veteran constituted "desertion" as defined by the Federal Circuit's decision.  Although testimony in this case suggests that the Veteran opposed having the appellant go to the hospital when she was in respiratory distress in February 2008, and some testimony suggests that the Veteran may have expressed a desire to return to the marital home at some point prior to his death, the Board does not find a clear indication that the separation was the product of an intent by the appellant to desert the marriage (the Board again notes that the pending divorce proceedings were apparently initiated by the Veteran when the appellant was in rehabilitation).  There is no clear indication that the appellant expressed a definite intent to end the marriage when she left the marital home.  Thus, the Board is compelled to find that the cohabitation requirement was not breached by the separation of the Veteran and the appellant in this case.  As none of the other requirements for recognition as the Veteran's surviving spouse are in dispute, entitlement to recognition as the surviving spouse of the Veteran for VA purposes is established under 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.53.

In summary, the appellant was legally married to the Veteran at the time of his death.  The appellant has explained that the conclusion of the couple's cohabitation prior to his death was due to medical necessity, and there is no significant contrary evidence in this case; the Board must accept the appellant's explanation of the separation to this extent.  Thus, the Board views the evidence of record as sufficient to establish that the appellant is the Veteran's surviving spouse for VA purposes.  To that extent only, the appeal is allowed.  The Board wishes to make clear that it intimates no opinion, legal or factual, as to whether or not the appellant may ultimately be entitled to any sought VA benefits.



ORDER

Entitlement to recognition as the Veteran's surviving spouse for VA purposes is established.  To this extent, the appeal is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

Department of Veterans Affairs


